ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to the RCE filed 18 April 2022 for the application filed19 April 2019.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 April 2022 has been entered. 
Response to Arguments
Applicant’s arguments, see pages 10-14, filed 18 April 2022, with respect to claims 1-7 and 10-21 have been fully considered and are persuasive in view of the amendments presented.  The previous rejections of claims 1-7 and 10-21 have been withdrawn. 
Allowable Subject Matter
Claims 1-7 and 10-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “a measurement device comprising a light emitter and a light detector; a first mount coupled to a first motor, the first mount and the first motor configured to change a polar angle of the measurement device relative to the fixed location; and a second mount coupled to a second motor, the second mount and the second motor configured to change an azimuthal angle of the measurement device relative to the fixed location;  wherein the ballonet tracking system is configured to: measure a plurality of distances between the fixed location and one or more locations on the ballonet surface; calculate differences between a predetermined set of expected distances and the plurality of measured distances; and based on the calculated differences, calculate a volume of the ballonet; and a vehicle management system communicatively coupled to the ballonet tracking system, wherein the vehicle management system is configured to control the operation of the airship using the calculated volume of the ballonet” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 1 is neither anticipated nor made obvious by the prior art of record.  Claims 2 and 21 depend from claim 1 and are therefore also found allowable.
Regarding Claim 3, the prior art of record fails to disclose or teach “a measurement device comprising a light emitter and a light detector; a first mount coupled to a first motor, the first mount and the first motor configured to change a polar angle of the measurement device relative to the fixed location; and a second mount coupled to a second motor, the second mount and the second motor configured to change an azimuthal angle of the measurement device relative to the fixed location;  wherein the system is configured to: measure a plurality of distances between the fixed location and one or more locations on a surface of the ballonet; calculate differences between a predetermined set of expected distances and the plurality of measured distances; and based on the calculated differences, calculate a volume of the ballonet; and wherein the airship is operated at least based on the calculated volume of the ballonet” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 3 is neither anticipated nor made obvious by the prior art of record.  Claims 4-7 and 10-11 depend from claim 3 and are therefore also found allowable.
Regarding Claim 12, the prior art of record fails to disclose or teach “measuring, using a ballonet tracking system disposed at a fixed location within the ballonet of an airship, a plurality of distances between the fixed location and one or more locations on a surface of the ballonet, wherein the ballonet tracking system comprises: a measurement device comprising a light emitter and a light detector; a first mount coupled to a first motor, the first mount and the first motor configured to change a polar angle of the measurement device relative to the fixed location; and a second mount coupled to a second motor, the second mount and the second motor configured to change an azimuthal angle of the measurement device relative to the fixed location; calculating differences between a predetermined set of expected distances and the plurality of measured distances; based on the calculated differences, calculating a volume of the ballonet; and controlling the operation of the airship using the calculated volume of the ballonet” in combination with the rest of the limitations in the claim.  This limitation, in the method as claimed in claim 12 is neither anticipated nor made obvious by the prior art of record.  Claims 13-20 depend from claim 12 and are therefore also found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        25 April 2022